Title: From James Madison to James Monroe, 20 February 1806 (Abstract)
From: Madison, James
To: Monroe, James


                    § To James Monroe. 20 February 1806, Department of State. “Mr Samuel Grove represents that he has several claims upon the British Government for injuries sustained from its officers during the occupation of part of St Domingo, in the last war. If you can render him any aid, consistently with the nature of the case and of your functions, I request that you will be pleased to do it.”
                